Title: To George Washington from Major General Alexander McDougall, 29 March 1778
From: McDougall, Alexander
To: Washington, George



Sir,
Fish Kill [N.Y.] 29th march 1778.

At Morris Town on the 21st instant, I was honored with the receipt of your Excellency’s favor of the 16th, containing your orders to take charge of these Posts, and inclosing the Commission to hold the Court of enquiry. The confidence you are pleased to place in me in this

command, is very flattering to me, and calls for my utmost exertion to discharge it; and if posible agreeable to your wishes. But I fear I shall not be able to accomplish them, to my own satisfaction, much less to yours. The objects to be attended to in this department, are so many in ordinary circumstances, when we had Forts on the river, and a Tolerable Force in its neighbourhood, that it was extreamly difficult, for an officer who had the command, to Maintain his Reputation. But the backwardness of the new works, considering the advanced season, and the Total derangment of almost every department at this Post, occationed by various Causes, have so greatly multiplied the difficulties of the command, that I have but Litle Hopes of maintaining my Reputation, if the Enemy should in Force, pay us an Early Vissit. The attention and dispatch necessary to be given to the court of enquiry, considering the pressing circumstances of the members, and those who will be obliged to attend the Court, will prevent my giving that assistance to the Post, which my reputation demands. For these reasons the command is far from being a desireable one to me. But tis a soldiers duty to obey, and I chearfully take my Lott, of the difficulties of the Times. General Putnam did not arrive here till late yesterday. The Court opens to morrow. Congress have ordered General Conway to this Post. Time will only permit me to add, that I am with great truth and regard, Your Excellency’s very Humble Servant

Alexr McDougall

